

Exhibit 10.1




Employment Offer Letter with Joseph C. Petro, dated February 8, 2007
(Mr. Petro became a Section 16 executive officer in the second quarter of 2007)





February 8, 2007


Mr. Joe Petro
7 Edgewood Road
Windham, NH 03087


Dear Joe:


I am very pleased to confirm our offer of employment to join Eclipsys
Corporation (“Eclipsys”).  We value your abilities and believe you will find our
work environment to be both challenging and fulfilling.  We anticipate having
you start on February 19, 2007 or as soon as administratively possible following
your acceptance of this letter.


Upon joining Eclipsys, you will have the title of Senior Vice President Software
Development.  Your initial base salary rate will be $325,000 per year, will be
paid pursuant to Eclipsys’ payroll policies and will be subject to applicable
withholding deductions.  You will initially be eligible for 20 days of paid
vacation time per calendar year, pro-rated for the remainder of the calendar
year in which your employment commences, in addition to holiday time in
accordance with Eclipsys’ benefits policy.


While you remain an employee in good standing, you also will be eligible to
participate in Eclipsys’ incentive programs, formulated by Eclipsys’ management
and Board of Directors from time to time.  Your incentive compensation target
will initially be $200,000, but the actual incentive amount payable to you will
depend upon various factors and except as specifically set forth herein, no
incentive payments are guaranteed.  For 2007, 50% of your incentive compensation
target (the “Guaranteed Bonus”) will be paid at the time 2007 bonuses are paid
to other bonus plan participants, if you remain employed until that date, even
if actual performance is below the levels otherwise required under the
applicable plan for payment at 50% of target, provided that if Eclipsys
terminates your employment without Cause (as defined in Exhibit II) before
December 31, 2007, you will receive a portion of the Guaranteed Bonus calculated
as the product of the Guaranteed Bonus and a fraction, the numerator of which is
the number of days from the date of commencement of your employment until the
date of termination of your employment and the denominator of which is the
number of days from the date of commencement of your employment until December
31, 2007.  General terms and conditions for Eclipsys’ incentive programs are
described in Addendum 1 to Exhibit I to this letter, and additional terms and
conditions will be determined and communicated from time to time.


In connection with your employment, you will be granted an option to purchase up
to 150,000 shares of Eclipsys common stock and an opportunity to purchase at
$.01 per share 50,000 shares of Eclipsys common stock subject to contractual
restrictions on transfer, subject to approval by the Eclipsys board of
directors.  Eclipsys generally grants stock options to newly hired employees on
pre-established grant dates, and your stock option will be granted on the
scheduled grant date next following commencement of your employment.  Basic
terms of the option and restricted stock are described in Addendum 2 to Exhibit
I to this letter, and more detail will be provided with the option and
restricted stock documents themselves.


Eclipsys will give you at least 26 weeks’ advance notice before terminating your
employment without Cause (as defined in Exhibit II).  This notice is
notwithstanding any contrary statement in Exhibit I to this letter and in lieu
of any other severance benefits to which you would otherwise be entitled,
including without limitation under any severance policy.  During this notice
period and unless and until Eclipsys elects to pay you in lieu of notice as
described in the following sentence, your employment will continue, your salary
will be paid, and other attributes of employment will continue, and you will be
required to continue to perform your employment duties and responsibilities or
such other duties and responsibilities as Eclipsys may assign to you (unless
Eclipsys places you on leave of absence as described below), except that you may
search for another position as long as your search efforts do not interfere to
an unreasonable degree with the performance of your employment duties. Eclipsys
may, in its discretion, terminate your employment and pay you in lieu of some or
all of the notice period, either in a lump sum or by continuation of your
salary, in which case all attributes of your employment will cease.  As a
condition to Eclipsys’ obligation to provide you with this notice or to pay you
in lieu of notice, you must, at the commencement of the notice period, sign a
release in the form attached to this letter as Exhibit III or in such other form
as is satisfactory to Eclipsys in the reasonable exercise of its discretion
releasing any and all claims you may have against Eclipsys and any of its
affiliates and their personnel arising in connection with your employment or the
termination of your employment, such release must become effective following
lapse of any applicable revocation period, and you must reconfirm that release
at the end of the notice period.  Eclipsys may, in its discretion, place you on
leave of absence for any portion or all of the notice period, and during any
such leave of absence you will report to Eclipsys and perform employment duties
only to the extent requested by Eclipsys, but during any such leave of absence
your employment and compensation (as specified herein) and other attributes of
employment as described above will continue.  The notice period will terminate
if you commence alternative employment or consulting activities or otherwise
voluntarily resign your employment, or if an event of Cause as defined in
Exhibit II occurs, in any case before the end of the notice period.




--------------------------------------------------------------------------------


 
Eclipsys does not have a conventional headquarters due to distribution of its
executive management.  The Board and CEO will consider establishing a
conventional headquarters, and if Eclipsys establishes a conventional
headquarters and the CEO or the Board determines that your relocation to that
headquarters would be in Eclipsys’ best interests, then you may be required to
relocate your residence to the area in which the headquarters is located.  If
you are required to relocate, Eclipsys will provide you with executive-level
relocation benefits, consistent with Eclipsys policies, designed to defray all
reasonable out-of-pocket costs of the relocation that you incur, provided that
you will not be entitled to any adjustment to your compensation to defray any
increase in his cost of living resulting from relocation.  If you do not wish to
relocate, and consequently you resign or Eclipsys terminates your employment,
you will not be entitled to the notice described in the preceding paragraph, and
instead will be eligible only for Eclipsys’ standard severance
benefits.  Whether or not you relocate your residence, you must spend
significant time traveling, as is consistent with your role and necessary or
appropriate to execute fully your responsibilities.


During your first days with Eclipsys, you will address administrative matters
that are important to our internal business processes.  A member of our Human
Resources department will be scheduling your orientation and will contact you
regarding your first day.


This letter, the New Hire Information Sheet attached to this letter as Exhibit I
and made a part of this letter, your Proprietary Interest Protection Agreement
and any written supplement to this letter that references this letter
(collectively, the “New Hire Letter”) state the entire understanding between you
and Eclipsys and supersede and replace all prior and contemporaneous, oral and
written, agreements, understandings, negotiations and discussions concerning
your offer of employment with Eclipsys. Your signature below confirms that
nothing has been represented or promised to you except as specifically set forth
in this New Hire Letter.


Joe, it is a pleasure to extend this offer to you and we look forward to having
you join the Eclipsys team.  We appreciate the time you have spent with us
throughout the recruiting process and ask that you respond to our offer no later
than February 12, 2007; after that date this offer will no longer be valid.  If
you accept our offer on the terms set forth in this letter and the Exhibits
hereto, please sign this letter, the New Hire Information Sheet attached as
Exhibit I, and the Proprietary Interest Protection Agreement in the spaces
provided and return them in the envelope provided.  The file copies are for your
records.  The execution and return of this letter, including agreement to the
terms of the Exhibits hereto and the Proprietary Interest Protection Agreement,
and completion of the New Hire Information Sheet and I-9 are conditions
precedent to your employment.  When you have returned these documents to us,
they will govern your employment with Eclipsys.


If you need assistance, or have any questions, please contact Jan Smith at (310)
699-8139.


Sincerely,


/s/ R. Andrew Eckert


R. Andrew Eckert
Chief Executive Officer


Enclosures:
New Hire Information Sheet
Termination for “Cause” Definition
Form of Release
Proprietary Interest Protection Agreement
Form I-9


I agree that my employment with Eclipsys, Inc. will be governed by this letter,
the New Hire Information Sheet attached to this letter as Exhibit I, including
Addenda 1 and 2 thereto, the “Cause” Definition attached to this letter as
Exhibit II, the Release attached to this letter as Exhibit III, and the
Proprietary Interest Protection Agreement.


/s/ Joseph C.
Petro                                                                                     2/11/07
____________________________________                            
   ____________________
(Signature)                                                                           (Date)


--------------------------------------------------------------------------------



EXHIBIT I
To Joe Petro Offer Letter
Eclipsys Corporation and Subsidiaries (“Eclipsys”)
New Hire Information Sheet


Annual Base Salary:   Eclipsys conducts annual performance reviews for employees
with at least three (3) months’ tenure, typically in the fall of each year, with
any merit increases typically becoming effective early in the following year.
This schedule is subject to change at the Company’s discretion.  Compensation
increases are discretionary, and any merit increases may be pro-rated for
employees who have not completed a full year of service.


Paid Time Off:  Paid time off shall accrue and be taken pursuant to Eclipsys’
paid time off benefit policy as set forth in the Eclipsys Employee Handbook.


Benefits:  Subject to eligibility requirements, you will be entitled to
participate in company-sponsored benefit programs that are in effect from time
to time.  You will receive a copy of benefit plan documents and procedures or
receive access to such documents and procedures through Eclipsys’ internal
employee web site promptly upon commencement of employment.


Pre- and Post-employment Investigations: As a condition of employment, you have
agreed to allow Eclipsys to conduct investigations to verify educational
qualifications, prior work experience and certain types of criminal offenses as
permitted by law prior to and during the course of employment as the Company
sees fit to require.  If such investigation discloses a matter which affects
your suitability for employment with the Company, your employment may be
terminated without notice or severance compensation.  Suitability for employment
shall be determined at the sole discretion of the Company.


I-9 Documentation: To conform to Federal immigration law, we are required, as a
condition of employment, to have you complete and sign a Form I-9.  The enclosed
form is for informational purposes only.  Please review the Lists of Acceptable
Documents on the reverse side of the form to ensure that on your first day of
employment you bring the appropriate documents to establish your employment
eligibility.  On your first day of employment, you will be asked to sign the
Form I-9 and present the specified documents to our Human Resources department
for review.


Confidentiality and Inventions:  As a condition of employment with Eclipsys you
must execute and deliver to Eclipsys its standard Proprietary Interest
Protection Agreement which among other things prohibits you from disclosing or
using Eclipsys’ confidential information except in performance of your duties to
Eclipsys, provides that inventions or works of authorship that you create in the
course of your employment belong to Eclipsys, and prohibits you from bringing
confidential information of prior employers or other third parties to Eclipsys
or using it in connection with your work for Eclipsys, and restricts certain
activities that could harm Eclipsys’ business.


You acknowledge that you have divulged to Eclipsys, and provided copies where
applicable of, any and all employment agreements that you are subject to with
another organization, including, but not limited to non-competition or
non-solicitation obligations.  Eclipsys expects that you will abide by all
provisions of any such agreements(s) and requires that you do not disclose or
use another company’s confidential or proprietary information in the context of
your employment at Eclipsys.


 Best Efforts: You agree that during your employment with Eclipsys, you will
devote your best efforts to the performance of your duties and the advancement
of Eclipsys and shall not engage in any other employment, profitable activities,
or other pursuits which would cause you to utilize or disclose Eclipsys’
confidential information or trade secrets, or reflect adversely on
Eclipsys.  This obligation shall include, but is not limited to, obtaining
Eclipsys’ consent prior to performing tasks for customers of Eclipsys outside of
your customary duties for Eclipsys, giving speeches or writing articles about
the business of Eclipsys, improperly using the name of Eclipsys, or identifying
your association or position with Eclipsys in a manner that reflects unfavorably
upon Eclipsys.
 
Certification:  You agree not to disclose to Eclipsys, or use in your work for
Eclipsys, any confidential information and/or trade secrets belonging to others,
including without limitation, your prior employers, or any prior inventions made
by you and which Eclipsys is not otherwise legally entitled to learn of or
use.  Furthermore, you represent to Eclipsys that (i) you are under no
contractual or other restrictions or obligations that are inconsistent with your
obligations arising in connection with your employment with Eclipsys, and (ii)
you have not and will not breach any obligations to any prior employer or other
third party during your employment with Eclipsys.


Employment Policies:  Your employment will be subject to Eclipsys’ employment
policies as in effect from time to time.  Unless otherwise provided in a
separate written commitment to you signed on behalf of Eclipsys by an authorized
officer, your employment with Eclipsys will not be a continuation of any
previous employment and the terms and conditions of your employment with prior
employers, including but not limited to severance benefits, accrued vacation,
seniority and other benefits, will not apply to your employment with
Eclipsys.  Eclipsys’ Code of Ethics, Employee Handbook and employment policies
are available on Eclipsys’ internal employee web site.  The Code of Ethics,
Employee Handbook and employment policies contain information regarding
Eclipsys’ policies, procedures and benefits that affect you as an employee and
you should review them periodically to keep informed about any changes that may
be made.  Eclipsys reserves the right to change, alter, supplement or rescind
its employment procedures, benefits or policies (other than the employment
at-will policy), including its incentive or bonus and severance policies and
plans, at any time in its sole and absolute discretion without notice.  You are
responsible for reviewing and complying with Eclipsys’ Code of Ethics, Employee
Handbook and employment policies and any future additions, amendments or changes
to Eclipsys’ Code of Ethics, Employee Handbook and employment policies.



--------------------------------------------------------------------------------



Information Security:  Eclipsys’ information security guidelines are included in
a manual and policies available for your review on Eclipsys’ internal employee
web site.  It is your responsibility to read these guidelines and policies in
detail and to direct any questions regarding your obligations related to
information security and data privacy to your immediate supervisor.  Questions
or information regarding a security breach involving patient health information
or obligations under HIPAA should be directed to the Legal Department.  You will
be notified of any changes to these guidelines via email and it is your
responsibility to review any such changes by accessing Eclipsys’ internal
employee web site.


At-will Employment:  Your employment with Eclipsys is “at-will,” which means it
is not for a specified period and may be terminated either by you or Eclipsys at
any time with or without cause or advance notice.  Eclipsys’ at-will employment
policy can only be modified by a written agreement signed by Eclipsys’ Chief
Executive Officer that specifically states that it is changing your at-will
status.


It is important for Eclipsys to retain the flexibility to deal with changing
circumstances as they arise, and accordingly your position, title, reporting,
duties, compensation, work location, and other terms and conditions of your
employment, including, without limitation, the terms set forth in the attached
letter and this Exhibit I (other than the employment at-will policy), may be
changed at any time, from time to time, in Eclipsys’ sole discretion, with or
without cause or notice.


Arbitration:  Eclipsys’ goal is to quickly resolve any disputes that may arise
with its employees.  Therefore, you and Eclipsys (including its successors,
assigns and affiliates) agree that, except as set forth in the Proprietary
Interest Protection Agreement, any disputes, disagreements, claims or
controversies which relate in any manner to your employment with Eclipsys or the
termination thereof, including claims of wrongful termination, breach of
contract, public policy violation, harassment, discrimination, defamation,
fraud, infliction of emotional distress or other claims under federal, state or
local law (excluding unemployment and workers' compensation claims and other
claims deemed by a court of competent jurisdiction not to be subject to
mandatory arbitration), shall be resolved exclusively by final and binding
arbitration before a single arbitrator in accordance with the then existing
Rules and Regulations of the American Arbitration Association.  The parties
shall pay their own costs of arbitration; provided, however, Eclipsys shall pay
such costs of arbitration to the extent it is required to do so to make this
agreement enforceable.  All claims shall be governed by the applicable federal
and state statutes of limitations.  The parties shall be entitled to conduct
adequate discovery and to obtain all remedies available to the parties as if the
matter had been tried in court (including, without limitation, the award of
attorneys’ fees to the prevailing party if authorized by statute).  The
arbitrator shall issue a written decision which specifies the findings of fact
and conclusions of law on which the arbitrator's decision is based.  The
decision of the arbitrator shall be final and binding on all parties (and shall
be subject to judicial review as required by law), and may be entered as a
judgment by either you or Eclipsys with any federal or state court of competent
jurisdiction.


I acknowledge receipt of a copy of this Exhibit I setting forth terms that
govern my employment with Eclipsys Corporation or any of its subsidiaries.




/s/ Joseph C. Petro
_______________________
(Signature)


--------------------------------------------------------------------------------



Addendum 1 to Exhibit 1 – Incentive Opportunities


Incentive Opportunities: Any target bonus that may be identified for you is not
a guarantee that you will receive that amount or any particular amount, and
except as specifically set forth in your offer letter, no bonuses are
guaranteed.  The actual incentive amount payable to you will be a function of
various factors, including Eclipsys’ performance, individual and/or team
performance, and the ultimate decision by Eclipsys’ Board of Directors regarding
payment of year-end incentives.  In general, to be eligible to participate in
the incentive program for a calendar year, you must be employed on or before
October 1 of the plan year, and you must be employed in good standing with
Eclipsys and not in violation of any Eclipsys policy or any legal or contractual
duty to Eclipsys at the time incentive compensation payments for that year are
generally made.


Eclipsys’ Management and Board of Directors will determine the specific features
of each year's incentive program at their discretion.  Different employees may
have different incentive programs, depending upon employment level,
responsibilities, and other factors.  Incentive programs may change from year to
year, and within any year.  For some years there may be no incentive program,
and except as specifically set forth in your offer letter, no incentive or bonus
payments are guaranteed.  Additional information about Eclipsys’ annual
incentive program is maintained on Eclipsys’ internal employee web site, and is
also available upon request from Eclipsys’ HR department.


I acknowledge receipt of a copy of this Addendum 1 to Exhibit I setting forth
terms that govern my eligibility for incentive compensation from Eclipsys
Corporation or any of its subsidiaries.




/s/ Joseph C. Petro
_______________________
(Signature)




--------------------------------------------------------------------------------



Addendum 2 to Exhibit 1 – Equity Awards


Stock Options:  In connection with your employment, Eclipsys may issue to you
non-qualified options to purchase shares of Eclipsys common stock.  Eclipsys
generally grants stock options on pre-established grant dates, and new-hire
stock options are generally granted on the scheduled grant date next following
commencement of employment. Stock options will have an exercise price equal to
the fair market value of Eclipsys’ common stock on the date of grant, and will
vest and become exercisable, contingent upon your continued employment, as
described in the applicable notice of grant.  Performance-related conditions to
vesting may be imposed in connection with any grant.  Additional stock options
may be granted to you in Eclipsys’ discretion, but no additional options are
promised.  The form of Notice of Grant for your initial stock option is set
forth below in this Addendum 2.


Restricted Stock: In connection with your employment, Eclipsys may grant you the
right to purchase shares of Eclipsys common stock that are “restricted” and
therefore may not be transferred until vested.  In order to purchase any
restricted stock, you must be party to a restricted stock agreement in form
specified by Eclipsys.  Shares of restricted stock will vest and become
exercisable, contingent upon your continued employment, as described in the
applicable notice of grant.  Performance-related conditions to vesting may be
imposed in connection with any restricted stock.  Additional restricted stock
may be granted to you in Eclipsys’ discretion, but no additional stock is
promised.  The form of Restricted Stock Agreement and Notice of Grant for your
initial restricted stock is set forth below in this Addendum 2


All equity awards granted to you are governed by Eclipsys’ Stock Incentive Plan
(or its successor or replacement plan) and any terms or conditions imposed by
Eclipsys in connection with the equity awards, and by your acceptance of equity
awards you agree that such awards, and your rights and obligations thereunder,
will be governed thereby.  No representations or promises are made to you
regarding the grant date or exercise price of your stock options, the value of
Eclipsys stock or options, or Eclipsys’ business prospects.  A notice of grant,
a copy of the option plan, and a prospectus will be made available to you in
connection with each equity award.  Additional information about investment in
Eclipsys stock, including financial information and related risks, is contained
in Eclipsys’ SEC reports on Form 10-Q and Form 10-K.  The equity plan and
prospectus and Eclipsys’ recent SEC reports are available from Eclipsys’ HR
department or through your recruiter for your review at any time before you
accept your employment offer or at any time during your employment. In addition,
after commencement of your employment, these documents will be available for
your review on Eclipsys’ internal employee web site.  Eclipsys does not provide
tax advice and recommends that you consult with a tax specialist if you have any
tax related questions about any payments or other compensation described in this
letter.


If you violate legal or contractual obligations to the Company, the Company may
be entitled, in addition to any other available remedies, to cancel equity
awards made to you, require you to return to the Company any shares you obtained
through equity awards, or pay to the Company any gross income you received upon
sale of such shares.  The Company may confirm these terms in the notice of grant
documenting an equity award to you, and/or by separate agreement that you may be
required to sign as a condition to receipt of any equity award.


I acknowledge receipt of a copy of this Addendum 2 to Exhibit I setting forth
terms that govern my receipt of any equity awards in connection with my
employment with Eclipsys Corporation or any of its subsidiaries.


/s/ Joseph C. Petro
_______________________
(Signature)




--------------------------------------------------------------------------------



Addendum 2, continued
Form of Notice of Grant for initial stock option


Notice of Grant of Stock Option
 
Eclipsys Corporation
ID: 65-0632092
«Name»
«StreetAddress»
«CityStateZip»
 
Option Number:                                           «OptionNumber»
Plan:                              2005 Stock Incentive Plan
Employee ID:                                           «IDNumber»
Effective ___________ (the “Grant Date”), you have been granted a non-statutory
option to buy «TotalShares» shares of common stock of Eclipsys Corporation (the
"Company") at an exercise price of $_________ per share.  This option vests and
becomes exercisable (i) with respect to 20% of the underlying shares on the
first day of the calendar month immediately following the first anniversary of
the Grant Date (the “First Vesting Date”); and (ii) with respect to the
remaining 80% of the underlying shares in 48 equal consecutive monthly
installments on the first day of each calendar month following the First Vesting
Date, provided that vesting will not occur if you are not employed with the
Company (as defined in the Plan) on the scheduled vesting date.  This option
will terminate ten years after the grant date if not earlier terminated or
exercised.
The option is granted under and governed by the terms and conditions of this
notice, the Company's 2005 Stock Incentive Plan (the “Plan”), and any other
applicable written agreement between you and the Company.  By your acceptance of
this option, and also by its exercise, you agree to such terms and conditions
and confirm that your receipt and exercise of this option is voluntary.
 
Except as otherwise provided in the Plan or a separate written agreement between
you and the Company signed by an executive officer of the Company, (i) no
vesting will occur before the First Vesting Date, vesting of the option will
occur only on scheduled vesting dates, without any ratable vesting for periods
of time between vesting dates, and any termination of your employment for any
reason or no reason (unless you are then or are becoming a member of the Board
of Directors of the Company) will result in cessation of vesting and lapse of
the option to the extent not yet vested at the time of termination; (ii) vested
options may be exercised only for a period of 90 days following termination of
your employment (or 365 days following termination if your employment ends as a
result of death); and (iii) notwithstanding the foregoing, vesting will be
suspended during the portion of any leave of absence (LOA) you have in excess of
180 days, and if you return to work following such a LOA, any scheduled vesting
dates that passed during the suspension of vesting will be added to the end of
the original vesting schedule, with vesting on each such additional vesting date
in the amount of shares not vested on the corresponding vesting date during the
period of the suspension, contingent upon your continue employment.  
 
As a condition to vesting and exercise of this option, you must enter into the
Eclipsys Proprietary Interest Protection Agreement, in the standard form
generally used for all new employees.  If you breach in any material respect the
Proprietary Interest Protection Agreement between you and the Company, or any
other contract between you and the Company, or your common law duty of
confidentiality or trade secret protection, and you fail to cure that breach in
full within ten days of notice and demand for cure by the Company, then such
breach shall entitle the Company, in its discretion and in addition to any other
legal or equitable remedies available to it, to do any or all of the following:
(1) cancel and terminate as of the date of such breach any unvested and/or
unexercised portion of this stock option; (2) require you to disgorge to the
Company the net income you earned from any shares received by you upon exercise
of this option that you transferred at any time from 12 months before such
breach until 30 days after the Company learned of such breach, and for this
purpose net income means the sales price less the exercise price less applicable
income taxes you paid in connection with such shares; (3) require you to tender
back to the Company any share of Company stock you own that you acquired upon
the exercise of this stock option at a price equal to the exercise price you
paid for such share; and/or (4)  obtain injunctive relief or other similar
remedy in any court with appropriate jurisdiction in order to specifically
enforce the provisions hereof.  The Company may suspend any exercise of this
option pending cure of any such breach.
 
Unless otherwise permitted by the Company’s Board of Directors, you must pay the
exercise price and meet any tax obligations in cash.  The option expires on the
tenth anniversary of the Grant Date or such earlier date as the Plan provides.
 
For purposes of this option, the definition of “Good Reason” under the Plan
shall be as follows, notwithstanding any Plan provision to the contrary:  “Good
Reason” shall mean any significant diminution in the Participant’s
responsibilities from and after such Reorganization Event or Change in Control
Event, as the case may be, or any reduction in the annual cash compensation
(base salary plus target bonus) payable to the Participant from and after such
Reorganization Event or Change in Control Event, as the case may be.
 
The Prospectus for the Plan, the Plan document, the Company’s Annual Report on
Form 10-K, and other filings made by the Company with the Securities and
Exchange Commission are available for your review on the Company’s internal
employee web site.  You may also obtain paper copies of these documents upon
request to the Company’s HR department.
 
No representations or promises are made regarding the duration of your
employment or service, vesting of the option, the value of the Company's stock
or this option, or the Company's prospects.  The Company provides no advice
regarding tax consequences or your handling of this option; you agree to rely
only upon your own personal advisors.
 
ECLIPSYS CORPORATION
 
By:                                                                
Name
Title
 

 

--------------------------------------------------------------------------------



Addendum 2, continued
Form of Restricted Stock Agreement


RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (this “Agreement”) is made as of _____________
by Eclipsys Corporation, a Delaware corporation ("Eclipsys") and
____________________ ("Recipient") to govern awards of restricted stock by
Eclipsys to Recipient made from time to time pursuant to Grant Notices (as
defined below) that reference this Agreement as governing the awards reflected
therein.


1.           Grants of Restricted Stock.  From time to time in its discretion,
Eclipsys may grant and issue to Recipient shares of Eclipsys's common stock that
are subject to the restrictions described in, and other provisions of, this
Agreement (the "Restricted Stock").  No grants of Restricted Stock are promised
by this Agreement.  Each grant of Restricted Stock will be documented by a
written notice delivered by Eclipsys to Recipient (a “Grant Notice”) stating:
(i) that the Restricted Stock described therein is subject to this Agreement,
(ii) the number of shares of Restricted Stock subject to the grant, (iii) the
schedule and any other conditions for vesting of the Restricted Stock, and (iv)
such other terms and conditions applicable to the Restricted Stock as Eclipsys
may determine.  As a condition to each grant of Restricted Stock, Recipient is
required to pay to Eclipsys $.01 by cash or check for each share of Restricted
Stock (the "Acquisition Consideration").


2.           Governing Plan.  The Restricted Stock shall be granted pursuant to
and (except as specifically set forth herein or in another written agreement
between Eclipsys and Recipient) subject in all respects to the applicable
provisions of the Eclipsys Corporation 2005 Stock Incentive Plan or its
successor plan (the "Plan"), which are incorporated herein by reference.  Terms
not otherwise defined in this Agreement have the meanings ascribed to them in
the Plan.


3.           Restrictions on the Restricted Stock.


(a)           Limitation on Transfer.  The Restricted Stock (including any
shares received by Recipient with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization or
a similar transaction affecting Eclipsys's securities without receipt of
consideration) may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, alienated or encumbered unless and until the conditions
to vesting set forth in the Grant Notice are met and any additional requirements
or restrictions contained in this Agreement, the Grant Notice or the Plan have
been satisfied, terminated or expressly waived by Eclipsys in writing.  However,
this will not prohibit nominal transfers of Restricted Stock for estate planning
purposes that do not effect a change in beneficial ownership, if the transferee
agrees in writing to the terms of this Agreement.  Satisfaction of the
conditions to vesting set forth in the Grant Notice and any additional
requirements or restrictions contained in this Agreement, and the resulting
removal of the restrictions imposed hereunder from particular shares of
Restricted Stock, is also referred to as “vesting” of those shares and shares
from which the restrictions have been removed are referred to as “vested.”
 
(b)           Cancellation of Restricted Stock.  Notwithstanding Section 3(a),
but subject to the Plan, any applicable Grant Notice, and any other separate
written agreement between Eclipsys and Recipient, if any Cancellation Event
occurs, then (i) vesting of any shares of Restricted Stock originally scheduled
to vest after the time that Cancellation Event occurred will cease; (ii) any
grant insofar as it relates to Restricted Stock that has not yet vested will be
cancelled; (iii) unvested Restricted Stock will be forfeited to Eclipsys and all
rights of Recipient as a stockholder of such shares will cease; (iv) Eclipsys
shall be obligated to pay to Recipient, by cash or equivalent or by cancellation
of amounts owed by Recipient to Eclipsys or any Affiliate, the Acquisition
Consideration per share previously received from Recipient in respect of all
shares of Restricted Stock that are forfeited to Eclipsys; and (v) Recipient
shall have no rights to or in respect of shares of Restricted Stock that are
forfeited to Eclipsys except the right to receive the Acquisition Consideration
in respect thereof.  In case of a Cancellation Event, any partially vested share
will be rounded up to the nearest whole share for purposes of determining the
number of shares that are forfeited to Eclipsys.  For these purposes, if
Recipient is an employee of Eclipsys or any of its present or future parent or
subsidiary corporations (each an “Affiliate”) as defined in Sections 424(e) or
(f) of the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder (the “Code”), a “Cancellation Event” means, and shall be
deemed to occur upon, the cessation of Recipient’s employment with Eclipsys or
any of its Affiliates or its successor (other than in situations in which the
Recipient is or is becoming a member of the Board of Directors of Eclipsys) for
any reason, including without limitation resignation by Recipient with or
without good reason, or termination of employment by Eclipsys or any Affiliate
or its successor with or without cause .  If Recipient is a member of the Board
of Directors of Eclipsys, a Cancellation Event means, and shall be deemed to
occur upon, cessation of Recipient’s service as a director of Eclipsys, unless
at the time of such cessation Recipient is then an employee of Eclipsys or any
of its Affiliates, in which case Recipient shall thereafter be treated as an
employee for these purposes.


4.           Voting and Other Rights.  During the period prior to vesting,
except as otherwise provided herein, Recipient will have all of the rights of a
stockholder with respect to all of the Restricted Stock, including without
limitation the right to vote such Restricted Stock and the right to receive all
dividends or other distributions with respect to such Restricted Stock.  In
connection with the payment of such dividends or other distributions, Eclipsys
will be entitled to deduct from any amounts otherwise payable by Eclipsys to
Recipient (including without limitation salary or other compensation), except to
the extent prohibited by applicable law or regulation, any taxes or other
amounts required by any governmental authority to be withheld and paid over or
deposited to such authority for Recipient's account.



--------------------------------------------------------------------------------



5.           Handling of Shares.


(a)           Certificates or Book Entries.  Eclipsys may in its discretion
issue physical certificates representing Restricted Stock, or cause the
Restricted Stock to be recorded in book entry form and reflected in records
maintained by or for Eclipsys.  Each certificate or data base entry representing
any unvested portion of any Restricted Stock may be endorsed with a legend
substantially as set forth below, as well as such other legends as Eclipsys may
deem appropriate to comply with applicable laws and regulations:


The securities evidenced by this certificate are subject to certain limitations
on transfer and other restrictions as set forth in that certain Restricted Stock
Agreement, dated as of _______________, between Eclipsys and the holder of such
securities, the Eclipsys Corporation 2005 Stock Incentive Plan (copies of which
are available for inspection at the offices of Eclipsys), and the notice of
grant applicable to the securities.
 
(b)           Escrow.  With respect to each unvested share of Restricted Stock
(including any shares received by Recipient with respect to shares of Restricted
Stock that have not yet vested as a result of stock dividends, stock splits or
any other form of recapitalization or a similar transaction affecting Eclipsys's
securities without receipt of consideration), the Secretary of Eclipsys, or such
other escrow holder as the Secretary may appoint, will retain physical custody
of any certificate representing such share until such share vests.


(c)  Delivery of Certificates.  As soon as practicable after the vesting of any
Restricted Stock and upon request by Recipient, but subject to Section 5(d),
Eclipsys will deliver to Recipient or Recipient’s designee a certificate(s) free
of restrictive legends representing such vested Restricted Stock, or cause
appropriate book entry or other electronic changes to be made to reflect
Recipient’s ownership of such vested Restricted Stock free of restrictions, in
any case net of the number of shares withheld by Eclipsys in payment of tax
pursuant to Section 6(a).


(d)           Conditions to Vesting.  At the time for vesting of any shares of
Restricted Stock, and as a condition to vesting, Recipient must, if requested by
Eclipsys, make appropriate representations in a form satisfactory to Eclipsys
that such Restricted Stock will not be sold other than (A) pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
or an applicable exemption from the registration requirements of such Act;
(B) in compliance with all applicable state securities laws and regulations; and
(C) in compliance with all terms and conditions of the Plan, the applicable
Grant Notice, any applicable policy of Eclipsys or any of its Affiliates, and
any other written agreement between Recipient and Eclipsys or any of its
Affiliates.


6.           Tax Matters.


(a)           Recipient’s Tax Obligations.  The vesting of Restricted Stock
generally results in taxable income for employees and is subject to appropriate
income tax withholding, deposits, or other deductions required by applicable
laws or regulations.  Subject to any separate written agreement between
Recipient and Eclipsys, Recipient and Recipient’s successors will be responsible
for all income and other taxes payable as a result of grant or vesting of
Restricted Stock or otherwise in connection with this Agreement.  All
obligations of Eclipsys or its Affiliates to pay tax deposits to any federal,
state or other taxing authority as a result of grant or vesting of Restricted
Stock will result in a commensurate obligation of Recipient to reimburse
Eclipsys or its Affiliate the amount of such tax deposits.  Such obligation of
Recipient shall, unless otherwise specified in the applicable Grant Notice or in
a separate written agreement between Eclipsys and Recipient, be satisfied by the
Recipient forfeiting and Eclipsys  deducting and retaining from the shares
vesting at any particular time that number of shares with a value equal to the
amount of the required minimum tax withholdings that Eclipsys or its Affiliate
is required to pay as a result of such vesting, with such value measured by the
same value per share used by Eclipsys or its Affiliate to determine its tax
deposit obligation and based on the minimum statutory withholding rates for
federal and state income and payroll tax purposes that are applicable to
supplemental wages.  If Eclipsys or its Affiliate is required to pay additional
tax deposits after the initial issuance to Recipient of the net number of vested
shares, Eclipsys or its Affiliate may require Recipient to make up the
difference in cash.  If the tax deposits paid are less than Recipient’s tax
obligations, Recipient is solely responsible for any additional taxes due.  If
Eclipsys or its Affiliate pays tax deposits in excess of Recipient’s tax
obligations, Recipient’s sole recourse will be against the relevant taxing
authorities, and Eclipsys and its Affiliates will have no obligation to issue
additional shares or pay cash to Recipient in respect thereof.  Recipient is
responsible for determining Recipient’s actual income tax liabilities and making
appropriate payments to the relevant taxing authorities to fulfill Recipient’s
tax obligations and avoid interest and penalties.


(b)           Section 83(b) Election.  Recipient understands that Recipient may
make an election pursuant to Section 83(b) of the Code (by filing an election
with the Internal Revenue Service within thirty (30) days after the date
Recipient acquired the Restricted Stock) to include in Recipient's gross income
the fair market value (as of the date of acquisition) of the Restricted
Stock.  Recipient may make such an election under Section 83(b), or comparable
provisions of any state tax law, only if, prior to making any such election,
Recipient (a) notifies Eclipsys of Recipient's intention to make such election,
by delivering to Eclipsys a copy of the fully-executed Section 83(b) Election
Form attached hereto as Exhibit A, and (b) pays to Eclipsys an amount sufficient
to satisfy any taxes or other amounts required by any governmental authority to
be withheld or paid over to such authority for Recipient's account, or otherwise
makes arrangements satisfactory to Eclipsys for the payment of such amounts
through withholding or otherwise.  Recipient understands that if Recipient has
not made a proper and timely Section 83(b) election, at the time the forfeiture
restrictions applicable to the Restricted Stock lapse, Section 83 will generally
provide that Recipient will recognize ordinary income and be taxed in an amount
equal to the fair market value (as of the date the forfeiture restrictions
lapse) of the Restricted Stock less the Acquisition Consideration paid for the
Restricted Stock.  For this purpose, the term "forfeiture restrictions" includes
the right of Eclipsys to acquire the Restricted Stock pursuant to its rights
under Section 3 of this Agreement.  Recipient acknowledges that it is
Recipient's sole responsibility, and not the responsibility of Eclipsys or any
of its Affiliates, to file a timely election under Section 83(b), even if
Recipient requests Eclipsys or its representative to make this filing on
Recipient's behalf.  Recipient is relying solely on Recipient's advisors with
respect to the decision as to whether or not to file a Section 83(b) election.



--------------------------------------------------------------------------------



7.           Additional Agreements


(a)           Independent Advice; No Representations.  Recipient acknowledges
that (i) Recipient was and is free to use professional advisors of Recipient’s
choice in connection with this Agreement and any grant of Restricted Stock, that
Recipient understands this Agreement and the meaning and consequences of
receiving grants of Restricted Stock, and is entering into this Agreement freely
and without coercion or duress; and (ii) Recipient has not received and is not
relying, and will not rely, upon any advice, representations or assurances made
by or on behalf of Eclipsys or any Affiliate or any employee of or counsel to
Eclipsys or any Affiliate regarding any tax or other effects or implications of
the Restricted Stock or other matters contemplated by this Agreement or any
Grant Notice.


(b)           Value of Restricted Stock.  No representations or promises are
made to Recipient regarding the value of the Restricted Stock or the business
prospects of Eclipsys or any Affiliate.  Recipient acknowledges that information
about investment in Eclipsys stock, including financial information and related
risks, is contained in Eclipsys’s SEC reports on Form 10-Q and Form 10-K, which
have been made available from Eclipsys’s Human Resources department and/or on
Eclipsys’s internal web site for Recipient’s review at any time before
Recipient’s acceptance of this Agreement or at any time during Recipient’s
employment or service. Further, Recipient understands that Eclipsys and its
Affiliates and their respective employees, counsel and other representatives do
not provide tax or investment advice and acknowledges Eclipsys’s recommendation
that Recipient consult with independent specialists regarding such
matters.  Sale or other transfer of Eclipsys stock may be limited by and subject
to policies of Eclipsys or its Affiliates as well as applicable securities laws
and regulations.


(c)           Merger, Consolidation or Reorganization.  In the event of a
Reorganization of Eclipsys in which holders of shares of Common Stock of
Eclipsys are entitled to receive in respect of such shares any additional shares
or new or different shares or securities, cash or other consideration
(including, without limitation, a different number of shares of Common Stock)
("Exchange Consideration"), then Recipient will be entitled to receive a
proportionate share of the Exchange Consideration in exchange for any Restricted
Stock that is then still owned by Recipient and not cancelled; provided that,
subject to any Grant Notice or other separate written agreement between Eclipsys
and Recipient, any Exchange Consideration issued to Recipient in respect of
unvested Restricted Stock will be subject to the same restrictions and vesting
provisions that were applicable to the Restricted Stock in exchange for which
the Exchange Consideration was issued.


(d)           No Right to Continued Employment or Service; No Positive
Inference.  Neither this Agreement nor any grant of Restricted Stock confers
upon Recipient any right to continue as an employee, director or consultant of,
or in any other relationship with, Eclipsys or its Affiliates, or to any
particular employment or service tenure or minimum vesting of Restricted Stock,
or limits in any way the right of Eclipsys or its Affiliates to terminate
Recipient's services to Eclipsys or any of its Affiliates at any time, with or
without cause.  Restricted Stock is to motivate and reward future performance,
and no grant of Restricted Stock will be interpreted as a reward for past
performance that dictates vesting in advance of the vesting schedule specified
in the applicable Grant Notice, or an indication that the Recipient has
performed well or is entitled to any particular employment or service tenure.


(e)           Remedy for Breach of Legal Obligations.  As a condition to vesting
of any Restricted Stock, Recipient must enter into the Eclipsys Proprietary
Interest Protection Agreement, in the standard form generally used for all new
employees.  If Recipient breaches in any material respect the Proprietary
Interest Protection Agreement between Recipient and the Company, or any other
contract between Recipient and the Company, or Recipient’s common law duty of
confidentiality or trade secret protection, and Recipient fails to cure that
breach in full within ten days of notice and demand for cure by the Company,
then such breach shall entitle the Company, in its discretion and in addition to
any other legal or equitable remedies available to it, to do any or all of the
following:
 
(1) repurchase from Recipient any shares of Restricted Stock still owned by
Recipient, whether or not vested, at the Acquisition Consideration, whereupon
any rights of Recipient to such repurchased shares of Restricted Stock will
cease;
 
(2) require Recipient to disgorge to the Company the gross income Recipient
earned (i.e. sales price less Acquisition Consideration) upon transfer by
Recipient, at any time from 12 months before such breach until 12 months after
the Company learned of such breach, of any shares of Restricted Stock; and/or
 
(3) obtain injunctive relief or other similar remedy in any court with
appropriate jurisdiction in order to specifically enforce the provisions hereof.
 
The Company may suspend any vesting or transfer of Restricted Stock pending cure
of any such breach.
 
8.           General.


(a)           Successors and Assigns.  This Agreement is personal in its nature
and Recipient may not assign or transfer Recipient’s rights under this
Agreement, except as specifically provided herein or permitted by Eclipsys in
writing.


(b)           Notices.  Any notices, demands or other communications required or
desired to be given by any party shall be in writing and shall be validly given
to another party if served personally or if deposited in the United States mail,
certified or registered, postage prepaid, return receipt requested.  If such
notice, demand or other communication shall be served personally, service shall
be conclusively deemed made at the time of such personal service.  If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed to the party to whom such notice, demand or
other communication is to be given as hereinafter set forth:




--------------------------------------------------------------------------------



To Eclipsys:                        Eclipsys, Inc.
1750 Clint Moore Road
Boca Raton, Florida 33487
Attention:  General Counsel


To Recipient:                      At Recipient’s address of record as
maintained in Eclipsys’s employment files


Any party may change its address for the purpose of receiving notices, demands
and other communications by providing written notice to the other party in the
manner described in this paragraph.


(c)           Entire Agreement. Except as this Agreement and/or another written
agreement between Eclipsys and Recipient may expressly provide otherwise, this
Agreement, the Plan, and any Grant Notices constitute the entire agreement and
understanding of Eclipsys (together with its Affiliates) and Recipient with
respect to Restricted Stock, and supersede all prior written or verbal
agreements and understandings between Recipient and Eclipsys (together with its
Affiliates) relating to such subject matter.  Recipient has not received and is
not relying upon, and will not rely upon, any representations by any employee of
or counsel to or other representative of Eclipsys or any of its Affiliates in
connection with this Agreement or any grant of Restricted Stock hereunder.  This
Agreement may only be amended by written instrument signed by Recipient and an
authorized officer of Eclipsys.


(d)           Governing Law; Severability. This Agreement will be construed and
interpreted under the laws of the State of Delaware applicable to agreements
executed and to be wholly performed within the State of Delaware. If any
provision of this Agreement as applied to any party or to any circumstance is
adjudged by a court of competent jurisdiction to be void or unenforceable for
any reason, the invalidity of that provision shall in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole.  If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.


(e)           Remedies.  All rights and remedies provided pursuant to this
Agreement or by law shall be cumulative, and no such right or remedy shall be
exclusive of any other.  A party may pursue any one or more rights or remedies
hereunder or may seek damages or specific performance in the event of another
party’s breach hereunder or may pursue any other remedy by law or equity,
whether or not stated in this Agreement.


(f)           Arbitration. Any and all disputes and claims between Recipient and
Eclipsys that arise out of this Agreement shall be resolved through final and
binding arbitration.  Any claim under this Agreement must be commenced by a
claimant within 365 days of the date on which the cause of action accrues
(unless a contractual limitation on duration of claims is impermissible or a
longer period of time is required by law, in which case the end of the minimum
required period will be the deadline for commencing claims), or it will be
deemed waived.  Binding arbitration will be conducted in Atlanta, Georgia in
accordance with the rules and regulations of the American Arbitration
Association.  Recipient understands and agrees that the arbitration shall be
instead of any civil litigation and that this means that Recipient is waiving
Recipient’s right to a jury trial as to such claims.  The parties further
understand and agree that the arbitrator’s decision shall be final and binding
to the fullest extent permitted by law and enforceable by any court having
jurisdiction.  If and to the extent necessary to make this arbitration provision
enforceable, Eclipsys shall pay the arbitrator’s compensation and any fees for
the arbitration, unless the arbitrator directs otherwise in the award, or unless
the law where the arbitration occurs provides otherwise.


(g)           Interpretation. Headings herein are for convenience of reference
only, do not constitute a part of this Agreement, and will not affect the
meaning or interpretation of this Agreement.  References herein to Sections are
references to the referenced Section hereof, unless otherwise specified.


(h)           Waivers; Amendments.  The waiver by either party of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any later breach of that provision.  This Agreement may be modified only by
written agreement signed by Recipient and Eclipsys.


(i)           Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.  Facsimile or
photographic copies of originally signed copies of this Agreement will be deemed
to be originals.


ECLIPSYS CORPORATION
 
By:                                                                   
Name:                                                                   
Title:                                                                   
 
 
 
 
 

 

--------------------------------------------------------------------------------



EXHIBIT A
to Restricted Stock Agreement


ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY
IN GROSS INCOME IN YEAR OF TRANSFER
INTERNAL REVENUE CODE § 83(b)


The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code with respect to the property described below, and supplies the following
information in accordance with the regulations promulgated thereunder:


1.           Name, address and taxpayer identification number of the
undersigned:






Taxpayer I.D. No.:                                                      


2.           Description of property with respect to which the election is being
made:
____________ shares of Common Stock of Eclipsys Corporation, a Delaware
corporation (the "Company")


3.           Date on which property was
transferred:  __________                                                                                                                     


4.           Taxable year to which this election
relates:  ________                                                                                                                     


5.           Nature of the restrictions to which the property is subject:
If the taxpayer's service to the Company terminates for any reason before the
Common Stock vests, the Company will repurchase the Common Stock from the
taxpayer at $.01 per share.  The Common Stock vests according to the following
schedule:  _____________________


The Common Stock is non-transferable in the taxpayer's hands, by virtue of
language to that effect stamped on the stock certificate.


6.           Fair market value of the property:
The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions that by their terms will never lapse) of
the property with respect to which this election is being made is $_________ per
share.


7.           Amount paid for the property:
The amount paid by the taxpayer for said property is $.01 per share.


8.           Furnishing statement to employer:
A copy of this statement has been furnished to _______________


Date:                                ________________________________
Signature


Printed Name


This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after receipt of the Restricted Stock.  This filing should be
made by registered or certified mail, return receipt requested.  The taxpayer
must retain two (2) copies of the completed form, one for filing with his or her
Federal and state tax returns for the current tax year and an additional copy
for his or her records.


--------------------------------------------------------------------------------



Addendum 2, continued
Form of Notice of Grant for Restricted Stock


Notice of Grant of Restricted Stock
Employee
Eclipsys Corporation
ID:  65-0632092
[name of recipient]
[address of recipient]
 
Grant Number:             
Plan:                                2005 Stock Incentive Plan
Employee ID:                 
 
Effective ___________ (the “Grant Date”), you have been granted the right to
purchase, at a price of $0.01 per share, [No. of shares] shares (the “Shares”)
of common stock of Eclipsys Corporation (the "Company").  You must pay the
aggregate purchase price for the Shares to the Company by cash, check or other
method acceptable to the Company within 30 days of the date of this Notice or
the Company may cancel the grant.
This notice is a “Grant Notice” as described in the Restricted Stock Agreement
between you and the Company (the “Agreement”).  This grant is made under, and
this grant and the Shares are subject to and governed by the terms and
conditions of, this notice, the Agreement including the restrictions on transfer
set forth therein, the Company's 2005 Stock Incentive Plan (the “Plan”), and any
other applicable written agreement between you and the Company.  By your
acceptance and payment for the Shares, you agree to such terms and conditions
and confirm that your receipt of and payment for the Shares is voluntary.
 
For purposes of this Notice, (i) “Vesting Date” means each June 1 and December
1; and (ii) a complete calendar month will begin on the first day of each
calendar month and end on the last day of that calendar month.  Subject to the
Agreement, on the Vesting Date that is on or immediately following the first
anniversary of the Grant Date (the “First Vesting Date”), there shall vest a
number of the Shares equal to the sum of (A) 20% of the total number of Shares
and (B) a number of Shares equal to the product of 1.667% of the total number of
Shares and the number of complete calendar months, if any, elapsed during the
period beginning on the first anniversary of the Grant Date and ending on the
First Vesting Date.  On each of the eight Vesting Dates next succeeding the
First Vesting Date, there shall vest an additional number of Shares equal to 10%
of the total number of Shares, except that the number of Shares vesting on the
last of such eight succeeding Vesting Dates will be less than 10% of the total
number of Shares if and to the extent that the number of Shares Vesting on the
First Vesting Date exceeded 20% of the total number of Shares.
 
Unless otherwise provided in the Agreement or in another written agreement
between you and the Company, (i) no Shares will vest before the First Vesting
Date; (ii) vesting of Shares will occur only on Vesting Dates, without any
ratable vesting for periods of time between Vesting Dates; (iii) any termination
of your employment for any reason or no reason will result in cessation of
vesting, cancellation of this grant, and forfeiture to the Company of any Shares
not vested at the time your employment terminates (unless you are then or are
becoming a member of the Board of Directors of the Company); and (iv)
notwithstanding the foregoing, vesting will be suspended during the portion of
any leave of absence (LOA) you have in excess of 180 days, and if you return to
work following such a LOA, any Vesting Dates that passed during the suspension
of vesting will be added to the end of the original vesting schedule, with
vesting on each such additional Vesting Date in the amount of shares not vested
on the corresponding Vesting Date during the period of the suspension,
contingent upon your continued employment.
 
As a condition to vesting of any Shares, you must enter into the Eclipsys
Proprietary Interest Protection Agreement, in the standard form generally used
for all new employees.  If you breach in any material respect the Proprietary
Interest Protection Agreement between you and the Company, or any other contract
between you and the Company, or your common law duty of confidentiality or trade
secret protection, and you fail to cure that breach in full within ten days of
notice and demand for cure by the Company, then such breach shall entitle the
Company, in its discretion and in addition to any other legal or equitable
remedies available to it, to do any or all of the following: (1) repurchase from
you any shares of Restricted Stock still owned by you, whether or not vested, at
the price of $.01 per share, whereupon any rights you might otherwise have to
such repurchased shares of Restricted Stock will cease; (2) require you to
disgorge to the Company the income you earned from any Restricted Stock that you
transferred at any time from 12 months before such breach until 30 days after
the Company learned of such breach, and for this purpose net income means the
sales price less $.01 per share less applicable income taxes you paid in
connection with such shares; and/or (3) obtain injunctive relief or other
similar remedy in any court with appropriate jurisdiction in order to
specifically enforce the provisions hereof.  The Company may suspend any vesting
or transfer of Restricted Stock pending cure of any such breach.
 
For purposes of this grant and the Shares, the definition of “Good Reason” under
the Plan shall be as follows, notwithstanding any Plan provision to the
contrary:  “Good Reason” shall mean any significant diminution in the
Participant’s responsibilities from and after such Reorganization Event or
Change in Control Event, as the case may be, or any reduction in the annual cash
compensation (base salary plus target bonus) payable to the Participant from and
after such Reorganization Event or Change in Control Event, as the case may be.
 
The Prospectus for the Plan, the Plan document and the Company’s Annual Report
on Form 10-K, and other filings made by the Company with the Securities and
Exchange Commission are available for your review on the Company’s internal
employee web site.  You may also obtain paper copies of these documents upon
request to the Company’s HR department.
 
No representations or promises are made regarding the duration of your
employment or service, vesting of the Shares, the value of the Company's stock
or this grant, or the Company's prospects.  The Company provides no advice
regarding tax consequences or your handling of the Shares; you agree to rely
only upon your own personal advisors.
 
 
ECLIPSYS CORPORATION
 
By:                                                                
Name & Title
 

 

--------------------------------------------------------------------------------



EXHIBIT II
To Joe Petro Offer Letter
Eclipsys Corporation
Termination for “Cause” Definition




For purposes of this offer letter, a termination of your employment by Eclipsys
for “Cause” shall be limited to:


1.  
Your conviction of or plea of guilty or nolo contendere to a felony under the
laws of the United States or any state thereof or any other jurisdiction in
which Eclipsys conducts business;



2.  
Your willful misconduct or gross negligence in the performance of your duties
that causes material harm to Eclipsys;



3.  
Your willful and continued failure to follow the reasonable and lawful
instructions of Eclipsys’ CEO or, if applicable, another executive officer of
Eclipsys to whom you report;



4.  
Your willful and continued neglect of duties (other than any such neglect
resulting from incapacity of you due to physical or mental illness); or



5.  
A material breach by you of this offer letter or any legal or contractual
obligation to Eclipsys;



provided, however, that Cause shall arise under items (2), (3), (4) or (5) only
following thirty (30) days written notice thereof from Eclipsys which
specifically identifies such misconduct, failure, neglect or breach and only if
you continue to engage in or fail to cure such misconduct, failure, neglect or
breach during such notice period. A termination by Eclipsys after cure shall not
be a termination for Cause. A failure of Eclipsys to notify you after the first
occurrence of an event constituting Cause shall not preclude any subsequent
occurrences of such event (or similar event) from constituting Cause.




--------------------------------------------------------------------------------



EXHIBIT III
To Joe Petro Offer Letter
Eclipsys Corporation
Form of Release




RELEASE


This Release (this “Release”) is entered into as of _______________, by Joe
Petro (“Employee”) in favor of Eclipsys Corporation (the “Company”) and certain
other parties as set forth herein.


Contingent upon Employee’s execution and delivery to the Company of this
Release, and the effectiveness of this Release following the lapse without
revocation of any revocation period, the Company is obligated pursuant to the
Employee’s offer letter from the Company dated ______, 2007 (the “Offer Letter”)
to provide to Employee 26 weeks’ notice prior to termination of Employee’s
employment without Cause (the “Notice Benefit”).  In consideration of Employee’s
right to receive such notice, Employee hereby agrees as follows:


1.           Termination Date. The effective date of Employee’s termination of
employment with the Company is ________________.


2.           Release.


(a)  Release.  As of the Effective Date (as defined below), Employee, for
Employee and Employee’s assigns, heirs, executors, successors and
administrators, hereby fully and unconditionally releases the Company, its
subsidiaries and other affiliates, their respective successors, and the
officers, directors, employees, stockholders, attorneys and agents of each of
them (the “Released Parties”), from any and all claims, causes of action,
rights, agreements, obligations, liabilities, and expenses (including attorneys’
fees and costs), of every kind and nature, whether known or unknown, suspected
or unsuspected, foreseen or unforeseen, liquidated or unliquidated, arising out
of, relating to or in any way connected with Employee’s employment with or
separation from the Company (the “Released Matters”).  Subject to Section 2(b),
the Released Matters include, but are not limited to, claims for wrongful
termination, breach of contract, breach of the covenant of good faith and fair
dealing, tort, intentional or negligent infliction of emotional distress,
defamation, invasion of privacy, fraud, negligent misrepresentation, violation
of or rights under local, state or federal law, ordinance or regulation
(including but not limited to those arising under the Age Discrimination in
Employment Act (“ADEA”) as amended by the Older Workers Benefit Protection Act),
all common law claims, and all claims to any non-vested ownership interest in
the Company, contractual or otherwise, including but not limited to claims to
non-vested stock or non-vested stock options.  Employee understands that this
Release is a general release, and that references to specific claims arising out
of or related to Employee’s employment with the Company are not intended to
limit the universe of claims released herein.  Employee acknowledges and agrees
that the releases made herein constitute final and complete releases of the
Released Parties with respect to all Released Matters, and that by signing this
Release, Employee is forever giving up the right to sue or attempt to recover
money, damages or any other relief from the Released Parties for all claims
Employee has or may have with respect to the Released Matters (even if any such
claim is unforeseen as of the date hereof).  Employee expressly acknowledges
that this Release is intended to include in its effect, without limitation, all
Released Matters which Employee does not know or suspect to exist in his favor
at the time of execution hereof, and that this Release contemplates the
extinguishment of all such Released Matters.
 
(b)           Exceptions.  However, Released Matters do not include, and nothing
in this Release waives or releases or prevents Employee from in any way pursuing
any rights or claims Employee may have (i) to indemnity and defense from the
Company pursuant to provisions of the Company’s charter documents, any contract
of indemnity, or applicable law; (ii) to coverage under policies of insurance
maintained by the Company (including without limitation insurance covering
directors’ and officers’ liability, fiduciary liability, employment practices
liability, general liability, and automobile damage and liability) according to
the terms of such policies; (iii) to the Notice Benefit; (iv) to reimbursement
of expenses properly incurred by Employee in the course of Employee’s service to
the Company; (v) under plans or contracts governing equity awards made to
Employee; (vi) as a former employee under the Company’s retirement and welfare
plans under which Employee is a beneficiary or in which Employee is a
participant, including without limitation the Company’s 401(k) plan and plans or
policies or insurance providing for health care; (vi) as a stockholder of the
Company; or (vii) to file an EEOC charge, or participate in an EEOC
investigation.  Nothing in this Section 2(b) or any other provision of this
Release limits Employee’s right to challenge the validity of this Release under
the ADEA.  However, Employee waives all rights to recover money or other
individual relief in connection with any such challenge or any administrative
charge, whether filed by Employee, the Equal Employment Opportunity Commission,
any other federal, state or local agency, or anyone else.


(c)  Waiver.  If Employee is employed or resides in California, or another state
with law similar to California Civil Code Section 1542, Employee hereby waives
his rights under such law.  California Civil Code Section 1542 provides as
follows:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."



--------------------------------------------------------------------------------



Employee, being aware of Section 1542, hereby expressly waives any and all
rights Employee may have thereunder as well as under any other statute or common
law principles of similar effect under the laws of any state or the United
States.


(d)  Reaffirmation.  Employee must reaffirm this Release as of his final day of
employment, so that this Release has legal effect as of such date as well as of
the original date hereof.


3.           No Claims.  Employee represents and warrants that Employee has not
instituted any complaints, lawsuite or other proceedings against any Released
Parties with any court or arbitration authority.  Employee further agrees that,
except as permitted under Section 2(b) above or to the extent that applicable
law prohibits such agreements, Employee will not, directly or indirectly,
(i) file, bring, cause to be brought, join or participate in, or provide any
assistance in connection with any complaint, lawsuit or other proceeding or
action against any Released Parties at any time hereafter for any Released
Matters, (ii) assist, encourage, or support employees or former employees or
stockholders or former stockholders of the Company or any of its affiliates in
connection with any lawsuit, claim or action they may initiate, unless compelled
to testify by appropriate civil processes; or (iii) defend any action,
proceeding or suit in whole or in part on the grounds that any or all of the
terms or provisions of this Release are illegal, invalid, not binding,
unenforceable or against public policy.  In addition, Employee will refrain from
bringing or dismiss, as applicable, any claim against any third party if any
Released Party would be required to defend or indemnify that third party in
connection with such claim.  If any court assumes jurisdiction of any complaint,
charge, or lawsuit against the Company or any Released Party, on Employee’s
behalf, Employee agrees to immediately notify such court, in writing, of the
existence of this Release, including providing a copy of it and to request, in
writing, that such court dismiss the matter with prejudice.


4.           Business Expenses and Compensation.   Employee acknowledges that
Employee has been reimbursed by the Company for all costs and business expenses
incurred in conjunction with the performance of Employee’s employment and that
no other reimbursements are owed to Employee, except for unreimbursed expenses
properly incurred by Employee in the course of Employee’s service to the Company
that Employee submits within 30 days after the date of this Release, which the
Company will pay in accordance with its policies.   Employee further
acknowledges and agrees that Employee has received all amounts the Company owes
or is obligated to pay to Employee in respect of wages, salary, benefits and all
other payment for all services rendered in conjunction with Employee’s
employment by the Company, and that no other compensation is owed to Employee,
other than the Notice Benefit.


5.           Additional Agreements


(a)           Return of Company Property.  Employee represents, warrants and
covenants that Employee has not misappropriated any property of the Company or
violated any contractual or legal obligation to the Company, and will not
misappropriate any property of the Company or violate any contractual or legal
obligation to the Company.  Employee shall immediately return to the Company all
keys, files, records (and copies thereof), equipment (including, but not limited
to, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), Company identification, Company vehicles and any
other Company-owned property in Employee’s possession or control.  Employee
confirms that Employee has left, and will continue to leave, intact all
electronic Company documents, including but not limited to those Employee
developed or helped develop during Employee’s employment.  Employee further
confirms that Employee has cancelled or shall immediately cancel all accounts
for Employee’s benefit, if any, in the Company's name, including but not limited
to, credit cards, telephone charge cards, cellular phone and/or pager accounts
and computer accounts.


(b)           Non-Disparagement.    Employee shall not make any false,
disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, or customer of
the Company, or any other third party, regarding any Released Party.


(c)           Non-Disclosure and Non-Solicitation.  Employee acknowledges and
reaffirms Employee’s obligation to keep confidential all non-public information
concerning the Company which Employee acquired during the course of Employee’s
employment with the Company.  Employee shall not violate Employee’s obligations
under the Proprietary Interest Protection Agreement that Employee entered into
in connection with his employment with the Company, which remains in full force
and effect.


(d)           Assistance.  Employee shall (i) cooperate with and assist the
Company in the orderly transition of Employee’s employment responsibilities,
(ii) be available to provide information, advice and reasonable assistance (not
to impair in any material respect his ability to focus on his other pursuits) to
the Company regarding matters of which Employee has knowledge as a result of
Employee’s prior employment by the Company and/or its subsidiaries and their
predecessors, and (iii) consistent with applicable law, assist and cooperate in
the investigation, prosecution or defense of any actual or threatened court
action, arbitration or administrative proceeding involving any matter that
arose, or relates to fact or circumstances occurring, during the period of
Employee’s employment with the Company.


(e)           Remedy for Breach of Legal Obligations.  If Employee breaches in
any material respect this Release or the Proprietary Interest Protection
Agreement that Employee entered into in connection with his employment with the
Company, or any other written agreement between Employee and the Company, and
Employee fails to cure that breach in full within ten days of notice and demand
for cure by the Company, then except to the extent prohibited by applicable law,
such breach shall entitle the Company, in its discretion and in addition to any
other legal or equitable remedies available to it, to do any or all of the
following: (1) cancel and terminate Employee’s right to receive the Notice
Benefit or any other severance benefit; and/or (2) obtain injunctive relief or
other similar remedy in any court with appropriate jurisdiction in order to
specifically enforce the provisions hereof.  Eclipsys may suspend any payments
pursuant to the Notice Benefit pending cure of any such breach.  However,
notwithstanding this Section 5(e), Employee will in any event be entitled to
receive and retain a minimum of four weeks’ Notice Benefit as consideration for
this Release.



--------------------------------------------------------------------------------



6.           General


(a)           Amendment.  This Release is binding upon Employee and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by Employee and a duly authorized representative of
Eclipsys.  This Release is binding upon Employee and Employee’s assigns, heirs,
executors, successors and administrators, and shall inure to the benefit of all
the Released Parties.


(b)           Waiver of Rights.   No delay or omission by the Company in
exercising any right under this Release shall operate as a waiver of that or any
other right.  A waiver or consent given by the Company on any one occasion shall
be effective only in that instance and shall not be construed as a bar or waiver
of any right on any other occasion.


(c)           Severability. If any provision of this Release as applied to any
party or to any circumstance is adjudged by a court of competent jurisdiction to
be void or unenforceable for any reason, the invalidity of that provision shall
in no way affect (to the maximum extent permissible by law) the application of
such provision under circumstances different from those adjudicated by the
court, the application of any other provision of this Release, or the
enforceability or invalidity of the rest of this Release.  If any provision of
this Release becomes or is deemed invalid, illegal or unenforceable in any
jurisdiction, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision will be stricken and the remainder of this
Release shall continue in full force and effect.


(d)           Nature of Agreement.  This Release is part of a severance
arrangement and does not constitute an admission of liability or wrongdoing on
the part of Employee, the Company or any other person.


(e)           Confidentiality.  The Company and Employee shall each keep the
terms of this Release confidential, except to the extent that disclosure may be
legally required or as required by Section 3 herein, and except that Employee
may discuss the terms of this Release with Employee’s spouse and financial and
legal advisors


(f)           Voluntary Assent.   Employee represents and agrees that Employee
fully understands Employee’s right to discuss, and that the Company has advised
Employee to discuss, all aspects of this Release with Employee’s private
attorney, that Employee has carefully read and fully understands all the
provisions of this Release, that Employee understands its effect, that Employee
is competent to sign this Release and that Employee is voluntarily entering into
this Release.  Employee specifically acknowledges that he has not been under
duress in connection with the review, negotiation, execution and delivery of
this Release. he Proprietary Interest Protection Agreement that Employee entered
into in connection with his employment with the Company  Employee represents and
agrees that in executing this Release Employee relies solely upon Employee’s own
judgment, belief and knowledge, and the advice and recommendations of any
independently selected counsel, concerning the nature, extent and duration of
Employee’s rights and claims.  Employee acknowledges that no other individual
has made any promise, representation or warranty, express or implied, not
contained in this Release, to induce Employee to execute this Release.  Employee
further acknowledges that Employee is not executing this Release in reliance on
any promise, representation, or warranty not contained in this Release.


(g)           Headings.  Headings in this Release are for convenience of
reference only and do not affect the meaning of this Release.


(h)           Entire Agreement.  This Release contains and constitutes the
entire understanding and agreement between Employee and the Company regarding
the matters set forth herein.


(i)  Consideration and Effectiveness.  Employee acknowledges that Employee has
been given at least 21 days to consider this Release and that the Company has by
this Release advised Employee in writing to consult with an attorney of
Employee’s own choosing prior to signing this Release.  Employee agrees that any
modifications, material or otherwise, made to this Release do not restart or
affect in any manner the original twenty-one (21) calendar day consideration
period.  Employee understands that Employee may revoke this Release for a period
of seven (7) days after Employee signs this Release.  Any revocation within this
period must be submitted, in writing, to the General Counsel of the Company, and
must be received or postmarked within seven (7) calendar days after Employee
signs this Release.  If Employee delivers the revocation, this Release will be
of no force or effect.  If Employee does not deliver the revocation within seven
calendar days as described above, then this Release in its entirety will be
effective and enforceable beginning on the eighth (8th) day after Employee’s
execution and delivery of this Release.  Employee understands and agrees that by
entering into this Release Employee is waiving any and all rights or claims he
might have under The Age Discrimination in Employment Act, as amended by The
Older Workers Benefit Protection Act, and that Employee has received
consideration beyond that to which Employee was previously entitled.


In witness whereof, Employee has executed this Release as of the date above
written.


________________________
Joe Petro



